Citation Nr: 1316780	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  09-03 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a hernia condition. 


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The appellant served in the United States Naval Reserves between May 1984 and November 1989.  He had periods of active duty for training (ACDUTRA) from May 1984 to July 1984 and from June 1986 to October 1986.  He also had an unverified period of inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issue was remanded by the Board in December 2011 for additional development.  It is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claim was remanded by the Board in December 2011 in pertinent part to contact all appropriate sources in order to verify the specific dates of the appellant's ACDUTRA and INACDUTRA, to include the claimed period(s) of training with the Reserve Officers' Training Corps (ROTC) in 1982.  

While the claims folder reveals that efforts to comply with the Board's remand instructions were made by contacting the National Personnel Records Center (NPRC), this action was not enough given the fact that the NPRC indicated it was unable to determine the exact dates of the requested information and the Board specifically instructed the RO/AMC to contact all appropriate sources.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

On remand, efforts should be made to contact the U.S. Army ROTC program at Fort Knox, Kentucky, where the appellant alleges he served prior to his November 1983 enlistment in the U.S. Naval Reserves, to verify the specific dates of the appellant's claimed period of ROTC training.  Efforts should also be made to contact the U.S. Naval Reserves directly to verify the specific dates of the appellant's ACDUTRA and INACDUTRA.

As the claim is being remanded for the foregoing reason, the appellant should also be requested to submit evidence that he has had a hernia condition since his claim was filed in June 2007, with specific notification that a current disability is one of the elements needed to support a claim for service connection.  See 38 C.F.R. § 3.303; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army ROTC program at Fort Knox, Kentucky, in order to verify the specific dates of the appellant's claimed period(s) of training with the ROTC in 1982.  If no records or information can be found, indicate whether the records or information does not exist and whether further efforts to obtain the records or information would be futile.  Document all efforts made in this regard.

2.  Contact the U.S. Naval Reserves to verify the specific dates of the appellant's ACDUTRA and INACDUTRA.  The U.S. Naval Reserves must be informed that service records providing retirement points are usually not helpful in this regard.  If no records or information can be found, indicate whether the records or information does not exist and whether further efforts to obtain the records or information would be futile.  Document all efforts made in this regard.

3.  Ask the appellant to submit evidence that he has had a hernia condition since his claim was filed in June 2007, with specific notification that a current disability is one of the elements needed to support a claim for service connection.  

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the appellant a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


